Citation Nr: 1822532	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1986, and from December 1987 to May 1992.  The Veteran served in southwest Asia from December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  Subsequent jurisdiction over the claim has been transferred to the RO in Waco, Texas.  

In December 2015, the Veteran's claim was remanded to the agency of original jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claim is now properly before the Board.  

The issue of entitlement to service connection for a low back disability was also remanded by the Board in December 2015.  In a November 2017 decision, the AOJ granted service connection for the Veteran's low back disability and the determination has not been appealed.  Therefore the issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's skin disability was not manifest in service; any current skin disability is not otherwise etiologically related to service.

2.  The Veteran served in Southwest Asia from December 1990 to April 1991.

3.  The Veteran's skin complaints have been attributed to a specific diagnoses; the associated disorders are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a February 2018 appellate brief, the Veteran's representative asserted that the July 2017 VA skin disease examiner "did not address the varied diagnoses pertaining to the skin over the years and does not give a medical opinion per remand instructions."  

The December 2015 remand instructions, in pertinent part, require the VA examiner to address the following:

a) Does the Veteran have a current diagnosis related to current symptoms related to the skin?  The examiner must address the varied diagnosis pertaining to the skin over the years.

b) If the Veteran has a distinct diagnosis related to the skin, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current diagnosis was incurred in or aggravated by service.

c) If the skin symptoms are not otherwise associated with any current diagnoses, provide an opinion as to whether these symptoms (alone or in combination with sleep disorder symptoms) may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during or as a result of his period of military service, and specifically his service in Southwest Asia Theater of Operations.  

The Board finds the July 2017 VA examination and opinion does specifically address the Veteran's prior skin diagnoses of alopecia areata, seborrheic dermatitis, tinea corporis, spongiotic dermatitis, and pseudofolliculitis barbae.  The VA examination and opinion also discusses the Veteran's current diagnosis of spongiotic dermatitis.  Further, as discussed in greater detail below, the VA examiner does offer an opinion as to whether the Veteran's current diagnoses was incurred in or aggravated by his active service.  Finally, the July 2017 VA examination does not conclude that the Veteran's skin symptoms are not otherwise associated with any current diagnoses, and, accordingly, is not required to provide an opinion as to whether these symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Accordingly, the Board finds the July 2017 examination and opinion to be adequate.   In this claim, there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for a Skin Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

At present, the Veteran claims entitlement to service connection for his current skin condition.  A July 2017 VA skin diseases examination diagnosed the Veteran with spongiotic dermatitis with first date of diagnosis in 2013 as well as possible onychomycoses in his fingernails present for the previous three years.   The Board also acknowledges the Veteran's service treatment records indicate the Veteran complained of and was treated for skin conditions during his period of active duty service.  However, the probative evidence of record does not establish that the Veteran's current skin disability was incurred in or aggravated by the Veteran's period of active service.

The Veteran's service treatment records note complaints of and treatment for alopecia, pseudofoliculitis barbae, dermatitis, and tinea corporis.  However, the Veteran's April 1992 report of medical examination and April 1992 report of medical history are silent for a skin condition.  Further, the Veteran's April 1993 report of medical examination and April 1993 report of medical history are also silent for a skin disability.    

The Veteran completed a VA skin disease examination in March 2013.  The VA examiner reported a diagnosis of dermatitis, and noted the Veteran's history of skin rashes.  The Veteran reported his last skin rash episode occurred in 2012.   

In July 2017, the Veteran completed another VA skin diseases examination.  At examination, the Veteran's diagnosis of spongiotic dermatitis, originally diagnosed in 2013, was confirmed.  The VA examiner discussed the Veteran's previous skin complaints and diagnoses, stating:

While in service, Veteran was seen for alopecia areata on his right parietal scalp.  This has resolved.  Veteran has a shaved head and has male pattern baldness, no evidence of alopecia areata.  In 1992, he was seen for seborrheic dermatitis on his scalp.  This too has resolved.  He denies any scalp issues, he states ever since he shaved his head, his skin has been clear.  In 1995, he was seen for pseudofoliculitis barbae.  He currently has a short beard, no signs of irritation.  [The Veteran] states he goes to the barber twice a week for a clean shave.  There is no irritation today.  He was seen for tinea corporis behind his ears in 1991.  This too has resolved.  He was seen in 2013 for spongiotic dermatitis.  He currently has thickened, discolored nails in all his fingers, states that has been present for the past 3 years.  He also has some tiny clear raised pustules on the dorsal aspect of his hands which are due to the spongiotic dermatitis.  

In addition, the July 2017 VA examiner opined that the Veteran's current skin disability, spongiotic dermatitis, is not related to service.  The examiner stated:

[The Veteran] was seen for certain skin conditions in service which have all resolved.  His current issues are possible onychomycoses in his fingernails which has only been present for the past 3 years and spongiotic dermatitis which was diagnosed in 2013.  These are unrelated to any Gulf War exposures and were not present during service or immediately following service.   

The Board acknowledges the Veteran's contention that his skin disability is related to his period of active service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435. 

Determining the etiology of the Veteran's current skin condition requires medical inquiry into internal biological processes.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills needed to determine the origin of a skin condition.  As a result, the probative value of his lay assertions is low. 

The Veteran's private medical records note treatment for a skin condition, but do not address whether the Veteran's skin disability is related to his active service.  The Board finds that there is no competent evidence or opinion of record to support the Veteran's assertion that his current disability is etiologically related to his active service.

In light of the above discussed evidence, the Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's skin disability.  The benefit of the doubt rule therefore does not apply.

Service Connection based on Undiagnosed Illness

In the present case, the Veteran has contended that he has a skin disease that is a manifestation of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.§ 1117 (2017).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2017).  

To grant service connection for a claimed disability, a Persian Gulf Veteran must exhibit objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  The claimed disability must be characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as CFS, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C. § 1117 (2017).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C. § 1117 (2012).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2017).

As the Veteran's skin complaints have been attributed to specific clinical diagnoses, they are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317 (2017).  In summary, service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is not permitted here for the Veteran's skin condition.


ORDER

Entitlement to service connection for a skin condition is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


